DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has taken previously indicated allowable subject matter and amended the independent claim with that subject matter with the intentions of the claim then being allowable.  Upon further search and consideration, newly discovered art is being used in the rejection (below) of the previously indicated allowable subject matter in this new Non-Final Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al. (hereinafter Rosenberg – US Doc. No. 20170300166) in view of Applicant Admitted Prior Art (hereinafter AAPA – see instant specification).

AAPA discloses that resistive force sensors may employ arrays of resistive Wheatstone bridge sensors (see instant specification, paragraph 0004).
It would have been obvious to combine the resistive sensor network and error detection circuit as disclosed by Rosenberg with the array of resistive Wheatstone bridge sensors as disclosed by AAPA, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 8, Rosenberg and AAPA disclose all of the limitations of claim 1 as discussed in the claim 1 rejection above.  Rosenberg further discloses that the device comprises one of: an electronic tablet, or a smart phone, or a smart-watch, or a GPS navigation device (see paragraph 0041).

Allowable Subject Matter
Claims 2-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-21 are allowed over the prior art of record.
None of the prior art, alone or in combination, disclose or suggest all the limitations recited in independent claims 9 or 18.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/           Primary Examiner, Art Unit 2694